TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00406-CV



                                        In re Kelly Stinson



                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Kelly Stinson petitioned the Court for a writ of mandamus to compel the district court

to act on his motion to protect documents in State custody that are the subject of pending litigation.

Counsel for the Board of Pardons and Paroles, the real party in interest, has assured the Court that

the documents are either not subject to or are exempt from the two-year destruction provision of the

records retention schedule. Counsel assures the Court that all documents in question will be

maintained. With this assurance, the petition for writ of mandamus is denied. See Tex. R. App. P.

52.8(a).




                                               __________________________________________

                                               Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Filed: August 14, 2007